Case 18-10656-LSS Doc 39 Filed 10/05/20 Page1of4

 

 

oe . September, 28", 2020
Assigned To:
Honorable Judge Laurie Selber Silverstein PEG Tey 25 Ae OT
Standing Ch 7
Voluntary ioc thas te ca Lies
No asset cee Ae ly

Debtor disposition: Standard Discharge
Joint debtor disposition: Standard Discharge

Trustee

Don A. Beskrone
Ashby & Geddes

P.O. Box 272
Wilmington, DE 19899
302-654-1888

Represented by same

U.S. Trustee

Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35

Wilmington, DE 19801
(302)-573-6491

Represented by

Hannah Mufson McCollum
Office of the United States Trustee
U.S. Department of Justice

844 King Street, Suite 2207
Lockbox #35

Wilmington, DE 19801
302-573-6491

Fax : 302-573-6497

Email: hannah.mccollum@usdoj.gov

Jaclyn Weissgerber

United States Department of Justice
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 19801
302-573-6491

Fax : 302-573-6497

Email: Jaclyn. Weissgerber@usdoj.gov
Case 18-10656-LSS Doc 39 Filed 10/05/20 Page 2of4

Fr: Stacy Koopman

Re: Recovery of Monies Due to the Bankruptcy Court

Dear Judge Laurie Selber Silverstein:

My name is Bruce Brown and I work with Stacy Koopman, an asset recovery specialist.

We have identified funds held by a County or State Court that are due to the Bankruptcy Court. These
funds are in the debtor’s name and the Bankruptcy court was not notified, as the County does not index
Bankruptcy Court cases in their system. The funds we research are created by foreclosure overages,

unclaimed probate, tax refunds, condemnation overages, eminent domain payments, etc.

No claim has been made on the funds, because the County has been unable to find the claimant (the
debtor), or because the debtor knows they cannot claim it without notifying you.

We work on a contingency basis, relying on a referral fee of 25%, payable only if and when you are
successful in claiming the funds.

I confirmed they are still being held and cross reference the debtor information against the claimant due
from the County or State.

If you agree you would be willing to consider recovering these funds for the Bankruptcy Court, please
let me know, and I will pass on the information you need to make the claim.

Bankruptcy case: Bankruptcy Petition #: 18-10656-LSS
Case was Filed on: 03/19/2018

Terminated: 09/21/2018

Debtor discharged: 09/11/2018

Joint Debtor discharged: 09/11/2018

341 Meeting: 08/01/2018

Deadline for objecting to discharge: 06/11/18

Debtor disposition: Standard Discharge
Joint debtor disposition: Standard Discharge

Amount of monies held that the Bankruptcy Court can recover $40,683.58
Years monies were created 2019/2020

If you do not wish to claim the funds, please let me know. We can instead work with the debtor to
recover them.

 
Case 18-10656-LSS Doc 39

We appreciate your time, attention and interest.

Respectfully,

Bruce Brown

on behalf of

Stacy Koopman

21311 Septo, Street,

#211

Chatsworth, CA. 91311

Phone: 1-800-982-5007
mastermarketman@gmail.com

Ce: all Trustees noted above

P.S. If there are any challenges with signing

our included Referral Commission Agreement
please let us know and a different arrangement can
probably be made.-B.

Filed 10/05/20 Page 3 of 4
Case 18-10656-LSS Doc 39 Filed 10/05/20 Page 4of4

Asset Recovery Agreement
District of Delaware United States Bankruptcy Court, ‘BC’
Stacy Koopman, Asset Recovery Specialist, ‘ARS’

Claimant agrees to the following terms and conditions regarding the recovery of monies the court is
due:

1. BC enlists the help of Stacy Koopman for the recovery of monies due court.
2. Amount of monies held is: $40,683.58. This will be disbursed as follows: BC is to receive 75%
of the gross monies recovered ARS is to receive 25% of the gross monies recovered ARS is to

be paid from BC after BC receives funds and they have cleared BC’s account.

3. BC is responsible for all costs associated with the retrieval of the funds from the source where
these funds are held.

Bankruptcy case number Bankruptcy Petition #: 18-10656-LSS, Debtor: Steven Lee Grossman,
Joint Debtor: Elizabeth Anne Grossman .

Upon receipt of BC representative signature, full case information — court location, source of funds,
etc., will be provided.

Date funds were created — 2018/2019
Amount of funds held by the State or County — $40,683.58.
Signed Dated Printed name

of BC representative
Title of BC representative

 

 

 

 

Stacy Koopman

21311 Septo, Street,

#211

Chatsworth, CA. 91311

Phone: 1-800-982-5007
mastermarketman@gmail.com
